DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franic (US 2011/0113733 A1).
Regarding claims 1-4, 6, 8-10, and 14-17, Franic teaches a gable top container which is formed from a blank sheet made of a paper material having a thermoplastic resin laminated on each of a front surface and a back surface of the paper material (see Par. 0008 and 0067), the blank sheet including four body panels (P1-4), which are contiguous through body vertical folding creases (S1-4); a pair of top panels and a pair of side panels (see Fig. 1), which are respectively contiguous with upper ends of the .
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franic.
Regarding claims 7 and 18-20, Franic discloses the claimed invention except for teaching that the folding-crease absent portion falls within a range of 13% to 40% of a width of the side sealing panel.  However, it would have been an obvious matter of design choice to have a width of the crease absent portions fall within  a range of 13% to 40% the width of the side sealing panel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally In re Rose, 105 USPQ 237 (CCPA 1955).
8.	Claims 5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franic in view of Dickie (US 8814034 B2).
Regarding claims 5 and 11-13, Franic discloses the claimed invention except for a diagonal fold in a bottom section of the side sealing panel.  Dickie teaches a collapsible paperboard container and blank for making comprising a side sealing panel (73) comprising a bottom section with a diagonal fold (see Fig. 7a).  Examiner notes that fold line 76 extends into the bottom section of the side sealing panel; and Examiner further notes that the fold line is formed of a patterned score comprising “crease absent portions”.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Franic’s gable top carton to have Dickie’s collapsible scores, or creases, in order to efficiently dispose of said carton, as taught by Dickie.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734